334 S.W.2d 170 (1960)
Ex parte Prentice Leland SCAFE.
No. 31904.
Court of Criminal Appeals of Texas.
March 30, 1960.
*171 William Goldapp, W. E. Martin, Houston, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an original application for habeas corpus under Article 119, Vernon's Ann. C.C.P.
Relator was convicted in the District Court of Hidalgo County in Cause No. 7944 of the primary offense of passing as true a forged instrument, with two prior convictions alleged for enhancement under Article 63, Vernon's Ann.P.C., and his punishment was assessed at life imprisonment. One of the prior convictions alleged was had in the Federal District Court and charged relator with transporting in interstate commerce "a rubber stamp set, a thing used and fitted to be used in falsely making and forging securities." Such is not an act denounced by the laws of Texas.
By proper certificate of the Texas Prison System, relator shows that he has served the maximum term which could be assessed against him as a second offender under Article 62, Vernon's Ann.P.C.
This is an identical situation to that before this Court in Ex parte Puckett, 165 Tex. Crim. 605, 310 S.W.2d 117.
The writ of habeas corpus is granted, and relator is ordered discharged under such judgment.